Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1 
The term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how different from parallel the two structures can be and still be substantially parallel. (e.g. is 5 degrees still “substantially parallel”? Is 20?).
With Respect to Claims 1 and 4  
It recites the limitations "the first elastic loop" and “the second elastic loop”.  There is insufficient antecedent basis for this limitation in the claim. Although a first and second loop are previously recited and these phrases appear to refer to these loops, they are not previously recited as being elastic.

	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 2-3 
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends: claim 1 recites “the first elastic loop” and “the second elastic loop”, which indicates that the first and second loop are made of an elastic material, as they are elastic, and so claim 4 does not further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #1,890,134 to Skoog (Skoog) in view of U.S. Patent Publication #2015/0007375 to Lee-Holowka (Lee).
With Respect to Claim 1
	Skoog discloses an apparatus for storing earphones comprising; a. a substantially flat main body (10); b. a first attachment member (noting left leg of 14) attached to the main body proximate a first end of the first attachment member and proximate a back end and first side of the main 5body, and extending substantially parallel to the main body providing a first space between the main body and the first attachment member (FIGS. 2-4); c. a second attachment member (right leg of 14) attached to the main body proximate a first end of the second attachment member and proximate a back end and second side of the main body, and extending substantially parallel to the main body providing a 10second space between the main body and the second attachment member (FIGS. 2-4); a first loop (22) attached to the main body and configured for receiving an earphone through the first elastic loop (it is capable of this use with an appropriate earphone) and a second loop (another 22) attached to the main body 
	However, Lee discloses forming a holder for various personal items including an elastic loop (18) for securing the item to a substantially flat main body (10), and using a hump (16, see e.g. FIGS. 11 or 13) attached to the main body including a first aperture (20) and the loop (18) extending through the aperture and configured for receiving an earphone through the loop.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Lee, to form the Skoog holders/loops using a hump and aperture the loop passes through as taught by Lee, in order to allow for a base attachable to differently sized loops, for the other obvious benefits of a given hump with aperture and loop structure (e.g. some of them are detachable for the normal benefits thereof), and/or as a mere substitution of one art known fastening mechanism for another.
With Respect to Claim 4  
.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #1,890,134 to Skoog (Skoog) in view of U.S. Patent Publication #2015/0007375 to Lee-Holowka (Lee) as applied to claim 1 above, and further in view of U.S. Patent #5,056,661 to Balzano (Balzano).
With Respect to Claim 2  
The apparatus of claim 1, and with respect to another embodiment adding additional holders (26) below the loops to hold additional objects, but does not detail the location of such holders and so does not disclose further comprising a first block in line with the first hump wherein the first block is located proximate a front end of the main body, and a second block in line with the second hump wherein the second block is located proximate a front end of the main body.  
However, Balzano discloses a similar substantially flat main body (12) including upper holding structures/clips (13, FIGS. 4 and 6) and lower holding structures (44-45 and unnumbered ones in FIGS. 4) that are blocks (FIGS. 4 and 6 show them as clip shaped blocks), with at least one of the lower holding structures in line with one of the upper holding structures (see FIG. 4, noting 43 in 13 aligned with the unnumbered lower holding structure). 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Balzano, to add lower holding blocks as taught by Balzano aligned below the loops of the holder of Skoog in view of Lee, in order to allow a user to secure additional items in those locations as taught by Skoog and Balzano. For clarity, the particular location of the holders is considered a matter of obvious design choice, a mere rearrangement of parts which does not patentably .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #1,890,134 to Skoog (Skoog) in view of U.S. Patent Publication #2015/0007375 to Lee-Holowka (Lee) as applied to claim 1 above, and further in view of U.S. Patent #3,272,412 to Antonious (Antonious).
With Respect to Claim 2  
The apparatus of claim 1, but does not disclose further comprising a first block in line with the first hump wherein the first block is located proximate a front end of the main body, and a second block in line with the second hump wherein the second block is located proximate a front end of the main body. It is noted that Skoog discloses using the loops to hold other objects similar to pencils (i.e. it is not limited specifically to holding pencils).  
However, Antonious discloses a belt mounted holder for an elongated object similar to a pencil (i.e. a golf tee) and using a block (44) in line with a holder/loop in order to prevent an object from extending to far into/below the loop when held, and that this helps hold the tees in a higher position for ease of grasping. 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Antonious, to add first and second blocks in line with the first and second humps, in order to provide a stop to prevent a held object from extending further. The motivation/benefit of this modification is to provide a locator to hold an object at a desired height (e.g. to keep the top of the held object higher in order to make it easier to grasp, to prevent it from going too low and potentially bump a user’s leg when walking, to enhance user comfort), to better secure an object loosely held in the elastic loop (e.g. a smaller pencil) by preventing it from falling down and out of the loop, to hold a golf tee as taught by Antonious (it is noted that golfers frequently use pencils or similar writing instruments to mark scores and golf holders often have locations for holding both, .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #1,890,134 to Skoog (Skoog) in view of U.S. Patent Publication #2015/0007375 to Lee-Holowka (Lee) as applied to claim 1 above, and further in view of U.S. Patent #7,314,153 to Musarella (Musarella).
With Respect to Claim 3  
	Skoog in view of Lee discloses Page 8 of 10Attorney Docket No. 06.02929.0649the apparatus of claim 1 but does not disclose further comprising a first catch located proximate a second end of the first attachment member and facing toward the main body, and a second catch located proximate a second end of the second attachment member and facing toward the main body.  
	However, Musarella discloses attaching a substantially flat body (14) with an attached loop/holding structure (18) onto a user’s belt using b. a first attachment member (32 or 32 in combination with the top portion of 24 including catch/nub 25) attached to the main body proximate a first end of the first attachment member and proximate a back end and first side of the main 5body, and extending substantially parallel to the main body providing a first space between the main body and the first attachment member (FIG. 5 shows a small angle and is considered “substantially parallel to the extent claimed); c. a second attachment member (the other 32 or the other 32 in combination with the top portion of 24 including catch/nub 25) attached to the main body proximate a first end of the second attachment member and proximate a back end and second side of the main body, and extending substantially parallel to the main body providing a 10second space between the main body and the second attachment member (FIG. 5 shows a small angle and is considered “substantially parallel to the extent 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Musarella, to add the first and second catches as taught by Musarella to the belt attachment mechanism of Skoog/the combination, in order to provide a better grip on the belt as taught by Musarella. Alternately, it would have been obvious to replace the belt attachment mechanism of Skoog/the combination with that of Musarella, in order to provide a firmer grip on the belt, for the other benefits disclosed by Musarella for its structure, and/or as doing so constitutes at most a mere substitution of one art known fastening structure for another.
	Alternately, as to the combination replacing the belt attachment with the Musarella structure and the attachment members being “substantially parallel” to the main body, although Examiner maintains that the shown structure meets this limitation to the extent claimed, Musarella does not disclose a particular curvature/angle to use or indicate that the drawings are to scale, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to have the curvature/angle be smaller (i.e. more closely to parallel) in order to better fit a flatter section of a user’s waist, as a mere selection of . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734